DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-9 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said material absence of cobalt" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 5 depends, does not recite “a material absence of cobalt”. It would appear that claim 5 should depend from claim 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lacombe et al. (US 2006/0063955 A1).
In regards to claim 1, Lacombe discloses a catalyst comprising:
a support comprising silica-alumina, wherein the support has a mean pore diameter in the range of 20 to 140 angstrom, and a surface area in the range of 100 to 550 m2/g ([0007]; [0008]; [0011]; [0054]; [0061]); and
molybdenum up to 10% by weight of the final catalyst ([0147]).
The claimed pore diameter, surface area and molybdenum content ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious. 
Lacombe does not appear to explicitly disclose that the catalyst is useful in the deoxygenation and conversion of bio-derived feedstocks as recited in the preamble. 
However, the claims are directed to a catalyst product and not a method of using the catalyst product. The prior art only has to provide a compositionally equivalent catalyst product having the same or similar properties to anticipate or make obvious the claimed catalyst. Lacombe is considered to disclose a catalyst that overlaps the claimed catalyst’s composition and properties and therefore is expected to be capable of being used in a deoxygenation and conversion reaction similarly as claimed.
In regards to the catalyst having a material absence of nickel, Lacombe discloses that it is possible to add transition metals to the catalyst ([0147]). Lacombe does not require the presence of any specific metal and therefore it would be obvious for one having ordinary skill in the art to select molybdenum from the list of possible transition metals without any addition of nickel to arrive at the claimed invention. 

In regards to claim 2, Lacombe discloses that the silica-alumina component of said support comprises from 5% to 95% by weight silica ([0007]), which would result in a range of 5% to 95% by weight alumina. Lacombe also discloses an example in which the silica-alumina comprises 85.3% alumina and 14.7% silica which falls within the claimed ranges ([0215]). 

In regards to claims 3-5, Lacombe discloses that it is possible to add transition metals to the catalyst ([0147]). Lacombe does not require the presence of any specific metal and therefore it would be obvious for one having ordinary skill in the art to select molybdenum from the list of possible transition metals without any addition of nickel or cobalt to arrive at the claimed invention. The addition of molybdenum alone would necessarily result in 0 wt% nickel and 0 wt% cobalt. 

In regards to claim 6, Lacombe discloses the silica-alumina component of said support comprises from 5% to 95% by weight silica ([0007]), the amount of molybdenum may be up to 10% by weight ([0147]), and the mean pore diameter may be in the range of 20 to 140 angstroms ([0008]). The claimed ranges overlap the ranges disclosed by the prior art and is therefore considered prima facie obvious. 

In regards to claim 7, Lacombe discloses a catalyst comprising:
a support comprising silica-alumina, wherein the support has from 5% to 95% by weight silica, a mean pore diameter in the range of 20 to 140 angstrom, and a surface area in the range of 100 to 550 m2/g ([0007]; [0008]; [0011]; [0054]; [0061]); and
molybdenum up to 10% by weight of the final catalyst ([0147]).
Lacombe discloses that the silica-alumina component of said support comprises from 5% to 95% by weight silica ([0007]), which would result in a range of 5% to 95% by weight alumina. Lacombe also discloses an example in which the silica-alumina comprises 85.3% alumina and 14.7% silica which falls within the claimed ranges ([0215]). The claimed pore diameter, surface area and molybdenum content ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious. 
Lacombe does not appear to explicitly disclose that the catalyst is useful in the deoxygenation and conversion of bio-derived feedstocks as recited in the preamble. 
However, the claims are directed to a catalyst product and not a method of using the catalyst product. The prior art only has to provide a compositionally equivalent catalyst product having the same or similar properties to anticipate or make obvious the claimed catalyst. Lacombe is considered to disclose a catalyst that overlaps the claimed catalyst’s composition and properties and therefore is expected to be capable of being used in a deoxygenation and conversion reaction similarly as claimed.

In regards to claim 8, Lacombe discloses that the silica-alumina component of said support comprises from 5% to 95% by weight silica ([0007]), which would result in a range of 5% to 95% by weight alumina. Lacombe also discloses an example in which the silica-alumina comprises 85.3% alumina and 14.7% silica which falls within the claimed ranges ([0215]). Lacombe further discloses the mean pore diameter may be in the range of 20 to 140 angstroms ([0008]). The claimed ranges overlap the ranges disclosed by the prior art and is therefore considered prima facie obvious. 

In regards to claim 9, Lacombe discloses that the amount of molybdenum may be up to 10% by weight ([0147]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772